Judgment, Supreme Court, New York County (Paula J. Omansky, J.), entered December 8, 2003, awarding plaintiff damages in the principal amount of $41,762, unanimously affirmed, with costs.
Defendant received plaintiffs invoices for services rendered, and retained them without properly objecting in a reasonable amount of time. Failure to pay those invoices entitled plaintiff to judgment on an account stated (see Manhattan Telecom. Corp. v Best Payphones, 299 AD2d 178 [2002], lv denied 100 NY2d 507 [2003]). Contrary to defendant’s contention, the computer-generated invoices and billing records of the amounts due were *425properly admitted as business records since plaintiff established that the information contained therein was entered into the computer in the regular course of business (see CPLR 4518 [a]; Gailey Co. v Wahl, 262 AD2d 985 [1999]).
We have considered defendant’s remaining contentions and find them without merit. Concur—Mazzarelli, J.P., Williams, Gonzalez, Sweeny and Catterson, JJ.